Citation Nr: 9919884	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  95-25 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
crepitance and instability of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran had active service from March 1992 to April 1993.  
This appeal arises from a December 1993 rating decision of 
the Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for a 
left knee disability and assigned a noncompensable 
evaluation.  In that rating decision, the RO also denied 
service connection for a low back disability.  By rating 
decision of June 1995, the RO increased the veteran's 
noncompensable evaluation for a left knee disability to 
10 percent, effective April 1993.  


FINDINGS OF FACT

1.  The veteran's claim that he has a low back disability as 
a result of service is not accompanied by medical evidence to 
support that allegation.

2.  The claim for service connection for a low back 
disability is not plausible.


CONCLUSION OF LAW

The veteran's claim for service connection for a low back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question as to the issue of entitlement to 
service connection for a low back disability is whether the 
veteran has presented a well-grounded claim.  A well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet.App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  Boeck v. Brown, 6 Vet.App. 14, 17 
(1993). 

The veteran must satisfy three elements for a claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).  
Second, there must be evidence of incurrence or aggravation 
of a disease or injury in service, as shown through lay or 
medical evidence.  See Layno v. Brown, 6 Vet.App. 465, 469 
(1994) and Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  
Lastly, there must be evidence of a nexus or relationship 
between the inservice injury or disease and the current 
disorder, as shown through medical evidence.  See Lathan v. 
Brown, 7 Vet.App. 359, 365 (1995) and Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).  See also Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  In determining whether a claim 
is well grounded, the Board is required to presume the 
truthfulness of the evidence.  Robinette v. Brown, 8 Vet.App. 
69, 77-78 (1995); King v. Brown, 5 Vet.App. 19, 21 (1993).  
For the reasons discussed below, the Board finds that the 
veteran has not presented a well-grounded claim for 
entitlement to service connection for a low back disability.  

Service medical records show the veteran sustained a left 
ankle and knee injury in service.  In August 1992, he began 
to complain of back pain, secondary to a lumbar sympathetic 
block (LSB).  X-rays of the lumbar spine showed no obvious 
pathology.  The pertinent diagnosis was left lower extremity 
radiculopathy of unclear etiology.  In October 1992, it was 
noted that x-rays of the lumbosacral spine showed no obvious 
pathology.  The assessment was lower lumbar radiculopathy of 
unclear etiology, possibly related to his shoulder 
subluxation.  

After service, the veteran underwent a VA examination in 
July 1993.  The veteran complained that he was unable to 
exercise because of low back pain.  Physical examination of 
the lumbar spine revealed limited range of motion due to 
painful motion.  Range of motion of the lumbar spine was 
40 degrees of flexion, 20 degrees lateral extension and 
flexion and 20 degrees of rotation.  X-ray examination of the 
lumbosacral spine revealed there was a transitional lumbar 
vertebra.  There was a straightening of the normal lordotic 
curvature.  No significant loss of height of the vertebral 
bodies or disc spaces was identified.  The pertinent 
diagnosis was lower extremity radiculopathy of unclear 
origin.  

The veteran underwent a VA examination in August 1994.  He 
gave a history of falling in service and injuring his left 
ankle, left knee and lower back.  The injury did not improve.  
He was subjected to lower sympathetic nerve block in the 
back.  At the time of the examination, he complained of 
constant pain in the lower back.  He related that he could 
not run or walk long distances.  He also related an inability 
to sit for prolonged periods.  X-ray and EMG studies were 
normal.  The EMG showed no evidence of lumbosacral 
radiculopathy or peripheral neuropathy.  It was noted that 
the veteran had multiple somatic complaints that were not 
supported.  The diagnosis was no documentation of chronic low 
back condition in the medical records.  An additional note 
indicates there was no evidence for radiculopathy or 
peripheral neuropathy by EMG, which is the diagnostic test of 
choice; multiple somatic complaints, not supported.

The veteran testified before a hearing officer at the RO in 
June 1996.  He related that he had no problems with physical 
evaluation tests in service and that the first indication of 
any problems was in service when he fell.  He stated that his 
back hurt whenever he engaged in turning, twisting, bending 
or stooping.  He stated that if he bent over, he had catches 
in his back.  He also testified that he did not use a back 
brace or sports cream, only an electric blanket and prior to 
falling in service, he played lots of soccer and rugby and 
worked on tug boats.  

In July 1996, the veteran underwent VA examination.  He 
complained of pain of three years duration, following a 
trauma by fall in service.  Physical examination revealed the 
veteran complained of pain in the lower back region.  Upon 
inspection, the spine was normal.  There was no obvious 
deformity noted.  Neurovascular checkup was essentially 
normal.  There was only subjective pain present.  There was 
no clinical evidence of pain.  Range of motion of the lumbar 
spine was extension of 0 degrees, flexion of 10 degrees, and 
lateral flexion was 10 degrees, bilaterally.  X-rays of the 
lumbar spine were normal.  

VA outpatient treatment notes, covering the period from 1992 
to 1996, have been associated with the claims file.  The 
veteran complained of back pain on numerous visits, but the 
only diagnostic assessment is contained in an April 1996 
orthopedic note which indicates that the veteran's back and 
leg pain could not be defined on an anatomic basis and the 
examiner had no answer for them.

In January 1998, the instant claim was remanded by the Board 
of Veterans' Appeals (Board) for a Travel Board hearing.  The 
veteran canceled his hearing.  

Under applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).

The veteran must first show competent evidence of a current 
disability (a medical diagnosis).  Here, the medical evidence 
of record does not show that the veteran had a low back 
disability in service or has one at the present time.  The 
persuasive medical evidence has indicated repeatedly that 
diagnostic testing has resulted in a conclusion of no 
radiculopathy or peripheral neuropathy.  Congress 
specifically limited entitlement to service-connected disease 
or injury to cases where such incidents have resulted in 
disability.  See 38 U.S.C.A. § 1110 (West 1991).  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  

Based on the lack of evidence showing a low back disability 
in service or at present, the claim as to service connection 
for this disability is not plausible. 


ORDER

Service connection for a low back disability is denied.  


REMAND

The veteran and his representative maintain that the 
veteran's left knee condition is more severe than the current 
evaluation reflects.  

The RO's attention is directed to the decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) in the case of DeLuca v. Brown, 8 
Vet.App. 202 (1995).  Therein, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
(1998) or 38 C.F.R. § 4.45 (1998).  It was also held that the 
provisions of 38 C.F.R. § 4.14 (1998) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The veteran's most recent VA 
orthopedic examination was in July 1996.  This examination 
did not discuss pain on use as it related to the veteran's 
service-connected left knee disability. 

The Board finds that a remand for further development is now 
required, even though it will, regrettably, delay a decision 
in this matter.  See 38 C.F.R. §§ 3.327, 19.9 (1998).  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should appropriately contact 
the veteran and obtain the names and 
addresses of any private medical 
providers who have treated the veteran 
for his service-connected left knee 
disability presently on appeal.  After 
securing the necessary release, the RO 
should obtain copies of those records and 
associate them with the claims file.  If 
there are no such records, or if such 
records are not available, the RO should 
clearly document that fact in the claims 
file.  

2.  The RO should obtain and associate 
with the veteran's claims file copies of 
all VA inpatient and outpatient treatment 
records from October 1996 to the present 
pertaining to treatment the veteran 
received for his service-connected left 
knee disability presently on appeal.  

3.  After the above-mentioned development 
has been completed, the RO should 
schedule the veteran for a VA orthopedic 
examination for purposes of assessing the 
current severity of his service-connected 
left knee disability presently on appeal.  
All indicated studies, to include range 
of motion testing in all directions (in 
degrees), X-ray examination and any other 
tests deemed necessary by the examiner, 
should be performed.  The veteran's 
claims file and a copy of this entire 
remand is to be made available to the 
examining physician for review in 
connection with the examination of the 
veteran so that the physician may review 
pertinent aspects of the veteran's 
medical history.  The examiner should be 
asked to determine whether the left knee 
exhibits weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excessive 
fatigability or incoordination.  The 
examiner should be asked to express an 
opinion of whether pain significantly 
limits functional ability during flare-
ups or when the left knee is used 
repeatedly over a period of time.  This 
determination also should be portrayed, 
if feasible, in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  In 
addition, the examiner should comment on 
the effects of pain on the left knee 
disability and on the veteran's ability 
to pursue gainful employment.  

4.  Following the completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above-mentioned development has been 
completed in full.  If any development is 
incomplete, including if the examination 
report does not include the results of 
tests for pain of the left knee, or an 
explanation by the examiner for the lack 
thereof, appropriate corrective action is 
to be implemented.  

5.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO should review the 
evaluation assigned the veteran's left 
knee and determine whether the claim may 
be granted.  If the benefit remains 
denied, then the veteran and his 
representative should be provided with a 
supplemental statement of the case, to 
include a detailed analysis of the 
reasons for the RO's determination, and 
afforded the appropriate period of time 
in which to respond. Thereafter, in 
accordance with current appellate 
procedures, the claims file, to include 
all evidence received in connection with 
the requests herein, is to be returned to 
the Board for further appellate review.  

By its REMAND, the Board expresses no opinion, either 
favorable or unfavorable, as to the ultimate outcome 
warranted.  No action is required of the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

